DETAILED ACTION
	Applicant’s amendment and remarks filed June 15, 2021 are acknowledged and entered.  Claims 1-15 remain pending and under examination.  Any prior objection or rejection that is not addressed or repeated below is moot or withdrawn in view of Applicant’s amendment filed June 15, 2021.

Claims Summary
Claim 1, and its dependent claims in various embodiments, are directed to a method for exogenously modifying the membrane composition of a membrane microvesicle (MMV, e.g., exosome (claim 10)) comprising:
Incubating an aqueous sample (e.g., bodily fluid among others (claim 9)) comprising MMV with a reactant (e.g., GPI-anchored protein (claim 11)) comprising a hydrophilic target domain or moiety (e.g., protein among others (claims 6 and 7)) covalently linked to a lipophilic membrane anchor domain or moiety (e.g., GPI among others (claim 5));
wherein the lipophilic membrane anchor domain becomes integrated into the lipid double layer of the membrane,
wherein the hydrophilic target domain becomes exposed to the aqueous sample fluid, and
wherein the hydrophilic target domain of the reactant carries one or more extraction (EX)-tags (e.g., His-tag among others (claim 12), a cysteine residue (claim 13)), or magnetic bead or particle (claim 14))); 
An additional step is detecting the membrane modified MMV, or simultaneous detection of the membrane modified viral particles (claim 4).  

The MMV comprises genetic material (claim 15).
Claim 2 is directed to a method for isolating, enriching or concentrating MMV, comprising:
a) Incubating an aqueous sample comprising MMV (e.g., MMV and enveloped viral particles (claim 3)) with a reactant comprising a hydrophilic target domain or moiety covalently linked to a lipophilic membrane anchor domain or moiety, wherein the lipophilic membrane anchor domain becomes integrated into the lipid double layer of the membrane and wherein the hydrophilic target domain becomes exposed to the surrounding aqueous sample fluid, wherein the hydrophilic target domain of the reactant carries an EX-tag (e.g., peptide or protein, or several of such), and,
b) Isolating membrane modified MMV (e.g., membrane modified MMV and membrane modified viral particles) from the sample fluid and/or excessing reactants with the use of said EX-tag.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 9, 11, 12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020, “Dangerfield”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.  
At the outset, Applicant’s argument against this rejection in the remarks filed June 15, 2021 is acknowledged but fails to persuade.  Dangerfield qualifies as prior art because the instant claims are not entitled to the benefit of priority of the prior application, such as USSN 12/988,046, which has priority to PCT/EP2009/054016, published as WO 2009/127537 to Dangerfield.  Membrane modified vesicles as a genus are not disclosed in USSN 12/988,046.  Extraction tags as a genus are also not disclosed in USSN 12/988,046.  
Dangerfield discloses a method for exogenously modifying (“painting”) a membrane composition of a viral membrane particle (see abstract) which reads on the instant membrane microvesicle (MMV), as a species anticipates a genus.  The method described on pages 16-17 comprises i) concentrating (e.g., ultracentrifugation), ii) isolating viral particles from a suspension fluid (e.g., a body fluid (page 18, lines 1-2)) (claim 9), ii) incubating the particles with a reactant that is a hydrophilic target domain or moiety (e.g., protein or polypeptide, (claims 6-7), covalently linked to a lipophilic membrane anchor domain or moiety (e.g., GPI) (claim 5), wherein the lipophilic membrane anchor domain becomes integrated into the lipid double bilayer of the virus envelope and the hydrophilic target domain is exposed to the surrounding fluid, iii) separating the modified viral particles from excessive reactants, and iv) detecting the modified viral particles (claims 1 and 2).  The reactant used to paint viral particles is a GPI-anchored protein, such as CD59 with a histidine tag (see description of Figure 4 on page 21) (claims 11 and 12), or GPI-anchored protein with magnetic nanoparticles (see description of Figure 7, page (claim 14).  CD59 is disclosed as comprising both a membrane anchor domain and a target protein, which can be used to protect viral particles from the complement system of the animal/human subject (see page 8, line 48 to page 9, line 1) (claim 16).  A variety of tags are disclosed, including those for extraction/purification (e.g., histidine, GST, see page 10, second full paragraph) (claim 12).  Dangerfield discloses the presence of genetic material within viral particles (see page 4, lines 14-23) (claim 15).  
With particular regard to claims 3 and 4, where membrane modified vesicles and membrane modified viral particles are recited, it is understood that membrane modified viral particles fall within the genus of membrane modified vesicles.  Thus, claims 3 and 4 are included in this rejection because the membrane modified vesicles are not distinguished from the membrane modified viral particles.  Therefore, the claims are anticipated by the prior art.

Claim 8 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020 , “Dangerfield”), evidenced by Théry et al. (Current Protocols in Cell Biology, 2006, 3.22.1-3.22.29, cited in the IDS filed 4/17/2020, “Théry”).  Claim 8 is directed to an embodiment wherein the sample is prepared for incubation by spinning down to remove cells/debris, and collected the supernatant sample.  
The teachings of Dangerfield are outlined above, including an ultracentrifugation step in the concentration step (see page 16-17).  Ultracentrifugation inherently involves steps of spinning down and generating a pellet and supernatant, see Théry, Figure 3.22.1.  Therefore, the claim is anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020, “Dangerfield”), as applied to claims 1, 2, 5-7, 9, 11, 12 and 14-16 above, evidenced by Théry et al. (Current Protocols in Cell Biology, 2006, 3.22.1-3.22.29, cited in the IDS filed 4/17/2020, “Théry”) with regard to claim 8 as applied above, and further in view of Théry.  The claims are summarized above.  This rejection relies on Théry to address the embodiments of exosomes, which are encompassed by claims 1, 2, 5-9, 11, 12, 14 and 16, and specifically claimed in claim 10.
The teachings of Dangerfield as outlined above.  Dangerfield’s method is intended for the production/painting of membrane modified viral particles, not specifically exosomes.  However, it would have been obvious to have applied the method to a method of producing exosomes.  Théry discloses the production and purification of exosomes, recognizing the importance of making exosomes available in quantity/purity in order to determine their exact function in intercellular communication or other realms of biological activity (see Théry, page 1, top paragraph).  Thus, one would have been motivated by Théry’s teachings to produce and purify exosomes in order to characterize them.  Dangerfield’s method for painting viral particles is for a variety of purposes, including modifying chemical/biological properties, stability, modifying affinity, enhancing detectability, etc. (see Dangerfield, page 7, last paragraph), all of which are .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-7, 9, 11, 12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,139,817 B2, in view of Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020, “Dangerfield”).  Although the claims at issue are not identical, they are not patentably distinct from each other.   
The patented claims are directed to a method for modifying the envelope composition of an enveloped viral particle comprising steps of concentration, incubation and separation as is set forth in the instant claims with the following exceptions:
The instant claims are directed to the production of membrane modified vesicles, which is a genus of the patented species of modified membrane viral particles.  In that respect, a species anticipated a genus, for that feature.  
The instant claims require an extraction tag to be present with the hydrophilic target domain.  The patented claims contemplate a protein tag with the hydrophilic target domain, but do not indicate that it is for the purpose of extraction.  The patented claims are not directed to any particular tags as is instantly claimed.  It would have been obvious to have used a tag for extraction/purification in order to isolate the particles with a reasonable expectation of success.  Dangerfield discloses a variety of tags including those for extraction/purification (e.g., histidine, GST, see page 10, second full paragraph). 
Instant claim 15 is directed to an embodiment wherein the MMV contains genetic material.  Patented claim 14 discloses a genetically modified genome. 
With particular regard to instant claims 3 and 4, where membrane modified vesicles and membrane modified viral particles are recited, it is understood that membrane modified viral particles fall within the genus of membrane modified vesicles.  Thus, claims 3 and 4 are included .

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,139,817 B2, in view of Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020, “Dangerfield”), as applied to claim 1 above, and further evidenced by Théry et al. (Current Protocols in Cell Biology, 2006, 3.22.1-3.22.29, 29 pages, cited in the IDS filed 4/17/2020, “Théry”).  Although the claims at issue are not identical, they are not patentably distinct from each other.   
Instant claim 8 is directed to an embodiment wherein the sample is prepared for incubation by spinning down to remove cells/debris, and collected the supernatant sample.  The patented claims do not disclose spinning down or collecting supernatant.  However, it would have been obvious to have done so with a reasonable expectation of success in the process of preparing the sample for incubation, as is done in Dangerfield (ultracentrifugation of viral particles, see pages 16-17), evidenced by Théry (see Figure 3.22.1).

Claims 1-7, 9, 11, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,919,046 B2, in view of Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020, “Dangerfield”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  In the case of patented claim 16, it is a species (method of making membrane modified viral particles) of the instantly claimed genus (method of making membrane modified vesicles).  A species anticipates a genus.  In the case of patented claims 1-15, it is noted that these claims are .
The instant claims require an extraction tag to be present with the hydrophilic target domain.  The patented claims contemplate a protein tag with the hydrophilic target domain, but do not indicate that it is for the purpose of extraction.  The patented claims are not directed to any particular tags as is instantly claimed.  It would have been obvious to have used a tag for extraction/purification in order to isolate the particles with a reasonable expectation of success.  Dangerfield discloses a variety of tags including those for extraction/purification (e.g., histidine, GST, see page 10, second full paragraph). 
Instant claim 15 is directed to an embodiment wherein the MMV contains genetic material.  Patented claim 2 recited an embodiment wherein the viral particle is a genetically modified viral vector.
With particular regard to instant claims 3 and 4, where membrane modified vesicles and membrane modified viral particles are recited, it is understood that membrane modified viral particles fall within the genus of membrane modified vesicles.  Thus, claims 3 and 4 are included in this rejection because the membrane modified vesicles are not distinguished from the membrane modified viral particles.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,919,046 B2, in view of Dangerfield et al. (WO 2009/127537, published 10/2009, cited in the IDS filed 4/17/2020, “Dangerfield”), as applied to Current Protocols in Cell Biology, 2006, 3.22.1-3.22.29, cited in the IDS filed 4/17/2020, “Théry”).  Although the claims at issue are not identical, they are not patentably distinct from each other.   
Instant claim 8 is directed to an embodiment wherein the sample is prepared for incubation by spinning down to remove cells/debris, and collected the supernatant sample.  The patented claims do not disclose spinning down or collecting supernatant.  However, it would have been obvious to have done so with a reasonable expectation of success in the process of preparing the sample for incubation, as is done in Dangerfield (ultracentrifugation of viral particles, see pages 16-17), evidenced by Théry (see Figure 3.22.1).

Conclusion
No claim is allowed.  
Claim 13 is objected to for being dependent on a rejected claim but would otherwise be allowable if rewritten in independent form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648